SOMERVILLE, J.
The usual rule is, that a judgment rendered against several pei-sons who are jointly liable, is an entirety, and'-if it is void as to one defendant, it is void as to all. The statute, however, makes all written obligations and promises, of any description, several as well as joint, and authorizes a recovery against one or more, as the facts may justify. Code of 1876, §§ 2905, 2919; Freeman on Judgments, § 136.
The rulings of the court so declared the law, and were correct.
The motion in arrest of judgment was properly overruled. The reasonable intendment is that the-word defmda/rvt in the verdict of the jury was used for defenda/nts — a mere clerical misprision, which will not prevent the judgment from being supported by the verdict.-Porter v. Cotney, 3 Ala. 314; Meeker Childress, Minor, 109.
Affirmed.